The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

                                                      Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1 and 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 12, respectively, of patent No. 9913090.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 12 of the instant application recite or have inherent all the limitations of claims 1 and 12, respectively, of patent # 9913090.  Claims 1 and 12 merely broaden the scope of claims 1 and 12, respectively, of patent # 9913030 by eliminating some elements and their functions from the claims.  





Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/19/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. (U.S. PG-Publication # 2002/0176388), in view of Roundtree et al. (U.S. PG-Publication # 2015/0281878).


          Consider claim 1, Rankin et al. clearly a method of automatically linking beacons to a first master beacon (fig. 3, pars. 58-59 (a master beacon with a GSM link can mange a whole network of interconnected beacons)), the method comprising: 
           automatically detecting, by the first master beacon, each beacon in a plurality of beacons (pars. 58-59 (a master beacon with a GSM link can mange a whole network of interconnected beacons)); 
           for a set of beacons in the plurality of beacons (par. 60 (contains an ordered list of beacons to perform updates)), automatically changing, by the first master beacon, one of a first profile identifier and a second profile identifier for each beacon in the set of beacons (par. 61 (The update schedule and content is handed from one beacon to the next as content is extracted to update each beacon in turn)); 
          However, Rankin et al. do not specifically disclose profile identifiers.
          In the same field of endeavor, Roundtree et al. clearly show:                   
          so that the one of the first profile identifier and the second profile identifier is identical for each beacon in the set of beacons (par. 64 (associating an individual beacon or group of beacons to a profile); EN: Since “profile identifier" is merely mentioned here, the Examiner has to interpret it in the broadest sense); and 
           the one of the first profile identifier and the second profile identifier (par. 47 (iBeacon standard)) is associated with the master beacon (par. 64 (beacons in the same UUID grouping can be associated with the same profile and in another embodiment, beacons in the same major grouping can be associated to the same profile)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show profile identifiers, as taught by Roundtree, so that easy communication between users can be enabled.


          Consider claim 12, it is being rejected for the same reason as set forth in claims 1 and 8, except for BLE.
          In the same field of endeavor, Roundtree et al. clearly show BLE (par. 42 (The below tools may be implemented via an iBeacon.TM. (beacons using Apple.TM. specified protocols and standards), which may include low-powered, low-cost transmitters that notify proximal devices of their presence via Bluetooth data signals/packets);
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show BLE, as taught by Roundtree, so that easy communication between users can be enabled.
                 



          Consider claim 2, and as applied to claim 1 above, Rankin et al. clearly disclose a method, wherein the set of beacons is all of the beacons in the plurality of beacons (par. 42 (Beacon device ID's may be logically grouped, so that a whole group is updated by group commands); EN: The grouping could be for the whole group of beacons). 


          Consider claim 3, and as applied to claim 1 above, Rankin et al. clearly disclose a method, wherein the set of beacons is a subset of the beacons in the plurality of beacons (par. 42 (Beacon device ID's may be logically grouped, so that a whole group is updated by group commands); EN: The grouping could be a subgroup of beacons). 


          Consider claim 4, and as applied to claim 1 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose profile identifiers. 
          In the same field of endeavor, Roundtree et al. clearly show:                   
          the one of the first profile identifier and the second profile identifier for each beacon in the set of beacons is the first profile identifier for each beacon in the set of beacons (par. 47 (iBeacon standard)) is associated with the master beacon (par. 64 (beacons in the same UUID grouping can be associated with the same profile and in another embodiment, beacons in the same major grouping can be associated to the same profile)); and the first profile identifier for each beacon in the set of beacons is associated with the master beacon by being identical to a first profile identifier for the master beacon (par. 47 (iBeacon standard)) is associated with the master beacon (par. 64 (beacons in the same UUID grouping can be associated with the same profile and in another embodiment, beacons in the same major grouping can be associated to the same profile)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show profile identifiers, as taught by Roundtree, so that easy communication between users can be enabled.




          Consider claim 5, and as applied to claim 4 above,
                          claim 13, and as applied to claim 12 above, 
Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose a profile identifier. 
          In the same field of endeavor, Roundtree et al. clearly show:            
          for each beacon in the set of beacons, automatically changing, by the first master beacon, a second profile identifier for that beacon to be unique within the set of beacons (par. 56 (Minor values point at an individual fixed or mobile beacon), par. 57 (the beacon minor value transmitted is unique to the beacons in the UUID)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show a profile identifier, as taught by Roundtree, so that easy communication between users can be enabled.



          Consider claim 8, and as applied to claim 5 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose a master database. 
          In the same field of endeavor, Roundtree et al. clearly show:            
          for each beacon in the set of beacons, the master beacon storing, in a master database on a server remote from the master beacon: a UUID for that beacon; the changed first profile identifier for that beacon; and the changed second profile identifier for that beacon (par. 68 (when server 104 receives UUID and major from device 102 it creates matrix 300), par. 75 (The beacon's profile is created beforehand and stored on server 104 by the beacon's owner)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show a master database, as taught by Roundtree, so that easy communication between users can be enabled.




         Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. (U.S. PG-Publication # 2002/0176388), in view of Roundtree et al. (U.S. PG-Publication # 2015/0281878), and in view of Jonker (U.S. PG-Publication # 2007/0275701).

          Consider claim 9, and as applied to claim 8 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose checking the master database. 
          In the same field of endeavor, Jonker clearly shows:            
          before automatically changing the first profile identifier for that beacon and the second profile identifier for that beacon, the first master beacon checking the master database for whether that beacon is already associated with another active master beacon (par. 157 (In the case of an "Add" and the profile already exists in configuration 156, the profile is updated based on the configuration update transmitted by server 130)); 
          wherein, for each beacon, the first master beacon automatically changes the first profile identifier for that beacon and the second profile identifier for that beacon only if that beacon is not already associated with another active master beacon (par. 157 (In a case of an "Add" and the profile did not exist in configuration 156, the profile is added to configuration 156)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show checking the master database, as taught by Jonker, so that easy communication between users can be enabled.



          Consider claim 10, and as applied to claim 9 above, Rankin et al. clearly disclose a method, further comprising: 
           the server assigning the first master beacon and a second master beacon to a single logical network zone within a larger network (fig. 3 (34), par. 59 (master beacon 32 can establish a connection with a remote central system)); the server changing a master beacon identifier for at least one of the first master beacon and the second master beacon so that the first master beacon and the second master beacon have a common master beacon identifier (par. 64 (beacons in the same UUID grouping can be associated with the same profile and in another embodiment, beacons in the same major grouping can be associated to the same profile)); the common master beacon identifier being globally unique within the network (par. 59 (a master beacon with a GSM link can manage a whole network of interconnected beacons)). 




         Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. (U.S. PG-Publication # 2002/0176388), in view of Roundtree et al. (U.S. PG-Publication # 2015/0281878), and in view of Emigh et al. (U.S. PG-Publication # 2014/0220883).





          Consider claim 6, and as applied to claim 5 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose switching modes. 
          In the same field of endeavor, Emigh et al. clearly show:            
          for each beacon in the set of beacons: 
          before automatically changing the first profile identifier for that beacon and the second profile identifier for that beacon, the first master beacon automatically switching that beacon from a transmitting mode into a receiving mode (fig. 5 (508), par. 31 (a new identifier for the transmitter is signed with the key /signed copy is sent to a mobile client)); and 
          after automatically changing the first profile identifier for that beacon and the second profile identifier for that beacon, the first master beacon automatically switching that beacon from the receiving mode into the transmitting mode (fig. 5 (524), par. 31 (step 524 at which the handset verifies that the identifier has been updated and informs the server)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show switching modes, as taught by Emigh, so that easy communication between users can be enabled.


          Consider claim 7, and as applied to claim 6 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose obtaining an advertisement from each beacon. 
          In the same field of endeavor, Emigh et al. clearly show:            
          automatically detecting, by the first master beacon, each beacon in the plurality of beacons comprises the first master beacon obtaining an advertisement from each beacon (par. 17 (an identifier is embedded in the advertisement parameters of a Bluetooth beacon and broadcast as a service that can be detected by mobile handsets)); wherein the first master beacon automatically switching each beacon in the set of beacons from the transmitting mode into the receiving mode comprises, for each beacon in the set of beacons: the first master beacon using the advertisement from that beacon to identify a security protocol for that beacon (par. 36 (iBeacon protocol is used in its basic form, these beacons can be used to wake up an application)); and the first master beacon using the security protocol for that beacon to switch that beacon from the transmitting mode into the receiving mode; and wherein the first master beacon automatically switching each beacon in the set of beacons from the receiving mode into the transmitting mode comprises, for each beacon in the set of beacons, using the security protocol for that beacon to switch that beacon from the receiving mode into the transmitting mode (par. 37 (the wake-up feature of iBeacon)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show obtaining an advertisement from each beacon, as taught by Emigh, so that easy communication between users can be enabled.


          Consider claim 11, and as applied to claim 8 above, Rankin et al. clearly disclose the method as described.
          However, Rankin et al. do not specifically disclose estimating position of the beacon. 
          In the same field of endeavor, Emigh et al. clearly show:            
          for each beacon in the set of beacons, the master beacon: triangulating an estimated position of that beacon (par. 34 (clustering techniques (e.g., triangulation, sorting, etc.) may be employed to narrow the exact location of the mobile handset)); and storing the estimated position of that beacon in the master database (par. 34 (recording the signal strength of both audio and Bluetooth signals from all nearby transmitters on a mobile handset)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of automatically linking beacons to a first master beacon, as taught by Rankin, and show estimating position of the beacon, as taught by Emigh, so that easy communication between users can be enabled.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                       P.O. Box 1450
                       Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 17, 2022